ORDER

PER CURIAM.
Daniel R. Vaughn appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. On appeal, Mr. Vaughn claims that he was denied effective assistance of counsel because his trial counsel failed to properly object and request a mistrial after the State, in its closing argument, made an allegedly direct reference to his failure to testify. Mr. Vaughn also claims that his trial counsel was ineffective for failing to move to dismiss the kidnapping charge, because the kidnapping was merely incidental to the other offenses charged. This court finds that an objection to the State’s closing argument on the basis that it referred to Mr. Vaughn’s failure to testify would have been non-meritorious. The court also finds that Mr. Vaughn suffered no prejudice from being charged with kidnapping, because the jury did not convict him of that offense and, even if it had, any motion to dismiss would have been non-meritorious since his confinement of the victim was not incidental to the other offenses. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
' The judgment of the motion court is affirmed. Rule 84.16(b).